United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
S.V., Appellant
and
DEPARTMENT OF THE ARMY, RESEARCH,
DEVELOPMENT & ENGINEERING
COMMAND, Fort Monmoth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0906
Issued: February 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 20, 2020 appellant filed a timely appeal from a January 16, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 16, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation to zero,
pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, effective January 17, 2020, due to
appellant’s failure to cooperate with vocational rehabilitation without good cause.
FACTUAL HISTORY
On May 28, 1975 appellant then a 24-year-old mason helper, filed a traumatic injury claim
(Form CA-1), alleging that on that date he was rodding a concrete sidewalk when he injured his
back while in the performance of duty. He stopped work on that date and returned to light-duty
work on June 2, 1975. OWCP accepted the claim for lumbosacral strain.
Appellant stopped work again, and on March 29, 1979 OWCP reduced his wage-loss
compensation based upon his ability to perform the duties based on the constructed position of a
clerical sorter. OWCP paid his wage-loss compensation on the periodic rolls commencing
June 16, 2002.
OWCP previously referred appellant for vocational rehabilitation services in October 1981
and April 1987, however, neither of these vocational rehabilitation efforts resulted in his return to
work.
On September 18, 2018 appellant was referred for a second opinion examination with
Dr. Andrew Farber, an osteopathic physician specializing in orthopedic surgery. In an October 8,
2018 report, Dr. Farber related that appellant’s lumbar radiculopathy was chronic in nature, which
affected his recovery. He advised that appellant would be able to return to work in a light-duty
position, eight hours per day, with a lifting restriction of 20 pounds occasionally, and 10 pounds
frequently. However, a return to full-duty work was unlikely.
On November 9 and 13, 2018 the employing establishment indicated that it was unable to
accommodate appellant’s work restrictions.
On October 30, 2018 OWCP referred appellant for vocational rehabilitation services.
In a letter dated November 20, 2018, OWCP’s vocational rehabilitation counselor wrote to
appellant and advised that he had been assigned to work with him to provide vocational
rehabilitation services. She related that she had attempted to reach him by telephone and had left
voice mail messages, but he had not returned her call. Appellant was advised that participation in
vocational rehabilitation was mandatory and that failure to comply could endanger his benefits.
In reports beginning December 12, 2018, appellant’s vocational rehabilitation counselor
reported her interactions with appellant. On December 12, 2018 the rehabilitation counselor
related that she had conducted an initial interview assessment with him on December 3, 2018.
Appellant advised that he had previously undergone vocational rehabilitation services in the
1980’s and was sent for vocational training at that time. He attended classes at a community
college for basic computer skills training and his wage-loss compensation benefits were adjusted
following the job search process. The vocational rehabilitation counselor noted that based on
appellant’s past work experience and education, as well as extensive labor market research in the
2

geographic area where he currently resides, a vocational option to pursue for return to work,
customer service representative, had been identified.
In a January 11, 2019 report, Dr. Nasser Ani, a Board-certified orthopedic surgeon,
diagnosed lumbar intervertebral disc displacement and recommended that appellant undergo a
magnetic resonance imaging (MRI) scan to determine further medical treatment. He concluded
that appellant was totally and permanently disabled.
In a report dated February 12, 2019, the vocational rehabilitation counselor related that she
had conducted research for computer skills training which included basic computer skills and
Microsoft Office applications. She noted that appellant had no computer skills although he
received training in the 1980’s and had not used a computer after that time. The rehabilitation
counselor also noted that she had reviewed the plan development on February 11, 2019 with him.
In a report dated March 12, 2019, she related that she had completed the plan justification report
on February 22, 2019 to document the recommendations for training and vocational rehabilitation
services necessary to assist appellant in returning to work and had faxed the report to the
rehabilitation specialist on March 5 2019. The vocational rehabilitation counselor also noted that
he remained cooperative during this process.
By letter dated April 18, 2019, OWCP advised appellant that the position of customer
service representative and information clerk was identified for his return to work. It advised that
he was expected to cooperate fully with the necessary training. OWCP also advised appellant that,
based on the rehabilitation counselor’s evaluation and survey of the local labor market, he would
then have a wage-earning capacity between $402.00 and $438.00 per week. It advised that, if he
did not cooperate with the present plan, his wage-loss compensation could be reduced.
By letter dated April 30, 2019, the vocational rehabilitation counselor wrote to appellant
and asked that he call her office by May 7, 2019 to discuss his training plan. She advised him that
failure to comply could endanger his benefits.
In a rehabilitation action report (Form OWCP-44) dated May 13, 2019, the vocational
rehabilitation counselor related that she had attempted to reach appellant to discuss the change in
status of his rehabilitation plant to training and to advise him of the schedule for his computer
training. She noted that she had left voice mail messages for him on April 24 and 29 and May 8
and 10, 2019, however, no response was received from him. The vocational rehabilitation
counselor also related that she had sent appellant a letter on April 30, 2019 requesting that he call
to discuss his rehabilitation status by May 7, 2019, however, no response was received.
In a May 20, 2019 report, Dr. Ani noted that appellant had lower back pain and sharp pain
in his lower back and the lower aspect of his buttocks, which was a 10 on a scale of 1 to 10. He
noted that appellant was not able to increase his activity level since his last visit and that could not
sit or stand for a long period of time. Dr. Ani noted that an x-ray of appellant’s lumbar spine
revealed degenerative disc disease. He advised that appellant was taking prescription medications
not prescribed by his office and he advised that appellant rest and take ibuprofen. Dr. Ani again
noted that appellant was totally and permanently disabled from work. He completed a work
capacity evaluation (Form OWCP-5c) on May 20, 2019 indicating that appellant could not perform
any work activities.

3

In a May 20, 2019 memorandum of telephone call (Form CA-110), the vocational
counselor indicated that appellant informed her that his treating physician had determined that he
was totally disabled and he did not understand why he needed to participate in vocational
rehabilitation.
In a May 21, 2019 Form OWCP-44, the vocational rehabilitation counselor related that she
had received correspondence from appellant’s treating physician, Dr. Ani. She noted that she had
attempted to reach appellant on May 16, 20, and 21, 2019 and had left voicemail messages, but
had not received a response from him.
By letter dated May 22, 2019, OWCP informed appellant that it had been advised that he
had refused to cooperate in the continued development of a rehabilitation effort with his vocational
rehabilitation counselor. It advised appellant that, pursuant to section 8113(b) of FECA if an
employee without good cause failed to undergo vocational rehabilitation when so directed, OWCP
may reduce compensation prospectively based on what would have been the employee’s wageearning capacity had he or she not failed to undergo vocational rehabilitation. OWCP advised that
his case would be held open for 30 days to afford him an opportunity to make a good faith effort
to participate in the rehabilitation effort. It further advised appellant that if during the allotted 30day period he did not comply with the instruction to undergo the rehabilitation effort, or did not
show good cause for not participating, the rehabilitation effort would be terminated and action
would be initiated to reduce his probable wage-earning capacity as a customer service
representative or information clerk.
In a July 2, 2019 Form OWCP-44, the vocational rehabilitation counselor related that she
had spoken with appellant on July 2, 2019 by telephone. Appellant had related that he would
welcome the chance for training, but could not do so at this time. In a Form OWCP-44 dated
July 23, 2019, the vocational rehabilitation counselor related that she had called him on July 17
and 23, 2019, however, no response had been received.
In an August 8, 2019 letter, OWCP advised appellant that the vocational rehabilitation
counselor indicated that he had stopped participating in vocational rehabilitation and training. It
explained that, pursuant to 5 U.S.C. § 8113(b), if an individual without good cause fails to undergo
vocational rehabilitation when so directed, and OWCP finds that, in the absence of the failure the
individual’s wage-earning capacity would probably have substantially increased, it may reduce
prospectively the compensation based on what probably would have been the individual’s wageearning capacity had he or she not failed to undergo vocational rehabilitation. OWCP further
advised appellant: “Also, [s]ection 10.519 of Title 20 of the Code of Federal Regulations provides
that, if an individual without good cause fails or refuses to participate in the essential preparatory
efforts as described above, OWCP will assume, in the absence of evidence to the contrary, that the
vocational rehabilitation effort would have resulted in a return to work with no loss of wageearning capacity, and compensation will be reduced accordingly. In effect, this will result in a
reduction of compensation to zero.” It afforded him 30 days to contact the vocational rehabilitation
counselor and participate in the rehabilitation effort or to provide good reasons for noncompliance.
In a Form OWCP-44 dated September 12, 2019, the rehabilitation counselor related that
she had spoken with appellant on September 12, 2019 and that he had related that his physician
had informed him that he had nerve damage which required further evaluation, and which

4

prevented him from participating in vocational rehabilitation at this time. In a Form OWCP-44
dated November 15, 2019, she related that she had spoken with him on October 23, 2019 and that
he had related that he was to see a neurologist on October 25, 2019. The rehabilitation counselor
had then attempted to reach appellant on November 5, and 12, 2019, but he had not returned her
telephone calls. In a Form OWCP-44 dated December 23, 2019, she related that she had spoken
with him on November 18, 2019 and he had related that he had been seen by a neurologist on
November 6, 2019 was awaiting the results of that evaluation. The vocational rehabilitation
counselor also related that she had called appellant on December 12 and 16, 2019 with no response.
She related that he had not started the computer skills training as outlined in the rehabilitation plan.
In reports dated September 6, November 18, and December 16, 2019, Dr. Ani noted that
appellant was unable to sit or stand for a long period of time. He indicated that appellant’s pain
had not improved and appellant’s work status had not changed. Dr. Ani diagnosed intervertebral
disc displacement, lumbar region, other intervertebral disc displacement, lumbosacral region;
other intervertebral disc degeneration, lumbar region; and other intervertebral disc degeneration,
lumbosacral region.
By decision dated January 16, 2020, OWCP reduced appellant’s wage-loss compensation
to zero pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, effective January 17, 2020, due to
his failure to cooperate with vocational rehabilitation without good cause. It found that his failure
to undergo the essential preparatory effort of vocational testing did not permit OWCP to determine
what would have been his wage-earning capacity had he undergone the testing and rehabilitation
effort.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened before it may terminate or modify compensation benefits.3 Section 8104(a) of FECA
provides that OWCP may direct a permanently disabled employee to undergo vocational
rehabilitation.4
Section 8113(b) of FECA provides that if an individual, without good cause, fails to apply
for and undergo vocational rehabilitation when so directed under section 8104 of FECA, OWCP,
“after finding that in the absence of the failure the wage-earning capacity of the individual would
probably have substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been his [or her] wage-earning
capacity in the absence of the failure,” until the individual in good faith complies with the direction
of OWCP.5

3

See E.W., Docket No. 19-0963 (issued January 2, 2020); Betty F. Wade, 37 ECAB 556, 565 (1986).

4

5 U.S.C. § 8104(a).

5

Id. at § 8113(b).

5

OWCP’s regulations, at 20 C.F.R. § 10.519, provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows -(a) Where a suitable job has been identified, OWCP will reduce the
employee’s future monetary compensation based on the amount which would
likely have been his or her wage-earning capacity had he or she undergone
vocational rehabilitation. OWCP will determine this amount in accordance
with the job identified through the vocational rehabilitation planning process,
which includes meetings with the OWCP nurse and the employer. The
reduction will remain in effect until such time as the employee acts in good
faith to comply with the direction of OWCP.
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early, but necessary stages of a vocational
rehabilitation effort (that is, meetings with OWCP nurse, interviews,
testing, counseling, functional capacity evaluations [(FCE)], and work
evaluations) OWCP cannot determine what would have been the
employee’s wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity, and OWCP will reduce the employee’s
monetary compensation accordingly (that is, to zero). This reduction will
remain in effect until such time as the employee acts in good faith to comply
with the direction of OWCP.”
ANALYSIS
The Board finds that OWCP improperly reduced appellant’s wage-loss compensation to
zero, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, effective January 17, 2020, due to
appellant’s failure to cooperate with vocational rehabilitation without good cause.
If the individual fails or refuses to continue to participate in a vocational rehabilitation
effort after a suitable position has been identified, future monetary compensation will be reduced
based on the potential earnings of the identified position, as this would likely have been the
individual’s wage-earning capacity had he or she undergone vocational rehabilitation.6 But if the
failure or refusal to participate occurred prior to the identification of a suitable job -- during the
so-called early, but necessary stages of a vocational rehabilitation effort, OWCP is not in a position
to determine what would have been the individual’s wage-earning capacity.7 Under this latter
6

Id.

7

20 C.F.R. § 10.519(b); see also C.S., Docket No. 06-1612 (issued February 27, 2007).

6

scenario, OWCP will assume that the vocational rehabilitation effort would have resulted in a
return to work with no loss of wage-earning capacity, and therefore, the individual’s prospective
monetary compensation is reduced to zero.
Upon receiving medical evidence that appellant was not totally disabled from all work and
was capable of performing light-duty work with restrictions, OWCP properly referred him to
vocational rehabilitation services on October 30, 2018. The vocational rehabilitation counselor
related on December 12, 2018 that, after appellant’s initial interview assessment on December 3,
2018, based on his prior work experience and education, the vocational option of customer service
representative had been identified and would be pursued. By letter dated April 18, 2019, OWCP
advised him that the position of customer service representative had been identified for his return
to work, which would provide a wage-earning capacity between $402.00 and $438.00 per week.
On May 22, 2019 OWCP informed appellant that, if he did not comply with the vocational
rehabilitation effort or provide good cause for not cooperating, the rehabilitation effort would be
terminated and action would be taken to reduce his compensation based upon his probable wageearning capacity as a customer service representative or information clerk.
On August 8, 2019 OWCP again explained in a letter to appellant that, pursuant to 5 U.S.C.
§ 8113(b), if an individual without good cause fails to undergo vocational rehabilitation when so
directed, and OWCP finds that, in the absence of the failure the individual’s wage-earning capacity
would probably have substantially increased, it may reduce prospectively the compensation based
on what probably would have been the individual’s wage-earning capacity had he not failed to
undergo vocational rehabilitation.
The facts of this case establish that the vocational rehabilitation specialist had identified
the position of customer service representative or information clerk as appellant’s vocational goal
and she had identified appellant’s potential earnings in this position. OWCP had confirmed and
related this information to him. Therefore, pursuant to 20 C.F.R. § 10.519(a), OWCP was to
reduce the appellant’s future monetary compensation based on the amount which would likely
have been his wage-earning capacity had he undergone vocational rehabilitation. However, it
improperly reduced his wage-loss compensation to zero.
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s wage-loss compensation to
zero, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, effective January 17, 2020, due to
appellant’s failure to cooperate with vocational rehabilitation without good cause.

7

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 11, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

